         Case 3:15-cv-00675-JBA Document 1359 Filed 12/02/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )            Civil Action No.
                                                   )            3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )                    December 2, 2019

                RECEIVER’S RESPONSE TO DEFENDANT’S
    EMERGENCY MOTION FOR ORDER STAYING AAA ACTION PENDING APPEAL

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate 1

(the “Receiver”), through his undersigned counsel, respectfully responds (the “Response”) to the

Defendant’s Emergency Motion for Order Staying AAA Action Pending Appeal [Doc. No. 1323]

(the “Motion”), filed on November 10, 2019. In support thereof, the Receiver respectfully

represents as follows.



1
  Unless expressly defined otherwise, the Receiver incorporates by reference the definitions of terms set
forth in the Report of Receiver [Doc. No. 1135] (the “Report”).

                                                   1
        Case 3:15-cv-00675-JBA Document 1359 Filed 12/02/19 Page 2 of 3



       The Receiver and his counsel have reviewed the Motion and the relief requested therein.

The Receiver does not take a position with respect to the relief requested in the Motion because

the Receiver has concluded that the relief requested would not adversely impact the Receiver’s

ability to fulfill his primary obligation in this receivership—to fully secure the Required Amount

through the liquidation of Receivership Assets—or to execute in any other regard his duties

pursuant to the Appointment Order.

       Upon request, the Receiver or his counsel will attend any hearings scheduled by the Court

on this matter and provide any relevant information and assistance that the Court may request in

addressing this Motion.



                                                    Respectfully submitted,
                                                    JED HORWITT, ESQ., RECEIVER


                                                     /s/ Christopher H. Blau
                                                    Stephen M. Kindseth (ct14640)
                                                    Christopher H. Blau (ct30120)
                                                    Zeisler & Zeisler, P.C.
                                                    10 Middle Street, 15th Floor
                                                    Bridgeport, CT 06604
                                                    Telephone: 203-368-4234 X 236
                                                    Facsimile: 203-549-0903
                                                    Email: cblau@zeislaw.com;
                                                    skindseth@zeislaw.com
                                                    Counsel to the Receiver




                                                2
        Case 3:15-cv-00675-JBA Document 1359 Filed 12/02/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2019, a copy of the foregoing Response was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing

was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                       /s/ Christopher H. Blau
                                                      Christopher H. Blau (ct30120)




                                                 3
